Citation Nr: 1511941	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date later than February 1, 2011, for the termination of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from May 1987 until his in-service death in March 1989.  The appellant was married to the Veteran at the time of his death.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  

In December 2014, the appellant provided testimony before the undersigned at a Board Central Office hearing.  A transcript of the hearing is of record.

The record before the Board consists of the paper claims file as well as electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The appellant was awarded DIC benefits effective April 1, 1989.

2.  The appellant remarried on February [redacted], 2011.

3.  The appellant's DIC benefits were terminated effective February 1, 2011, the first date of the month of her remarriage.


CONCLUSION OF LAW

February 1, 2011, is the proper date of termination of the appellant's DIC benefits.  38 U.S.C.A. § 5121(b) (2014); 38 C.F.R. §§ 3.50, 3.500(n), 3.502(d) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The appellant was married to the Veteran from July [redacted], 1987, until the date of his death, March [redacted], 1989.  She was awarded DIC benefits following his death, effective April 1, 1989.  The appellant remarried on February [redacted], 2011, and she notified VA on April 15, 2011.  In May 2011, VA notified the appellant that her DIC benefits were terminated effective February 1, 2011, and that she had received an overpayment of benefits in that benefits were paid her for February, March and April.  At the time of the December 2014 hearing, the appellant explained that, while she indeed repaid the full amounts for March and April, she only repaid that portion of her benefits related to February [redacted] to February 28, but not prior, as she contends the effective date of the termination of benefits should be the date of her remarriage, not the first date of the month of remarriage.  She perfected an appeal as to the termination date assigned.  The Board notes that the appellant indicated a degree of disagreement with the assessment of an overpayment for these benefits, however, the scope of the issue before the Board is limited to the appropriate effective date of termination of benefits.

A surviving spouse in receipt of DIC benefits is generally not entitled to receive DIC benefits if he or she remarries.  See 38 C.F.R. §§ 3.50, 3.500(n), 3.502(d) (2014).  The effective date of discontinuance of DIC benefits by reason of marriage or remarriage shall be the last day of the month before such marriage or remarriage occurs.  38 U.S.C.A. § 5121(b) (2014).

While the Board indeed understands the reasoning behind the appellant's suggestion that the appropriate termination date of DIC benefits should be the date of her remarriage, not a date prior, the Board unfortunately cannot assign a date other than that prescribed by the pertinent law and regulation.  Thus, February 1, 2011, is the appropriate date of termination of DIC benefits in this case.  The appellant's appeal, while understandable, must be denied.


ORDER

Entitlement to an effective date later than February 1, 2011, for the termination of DIC benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


